Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
Dated as of September 14, 2012
By and Between
Aquantia Corp.
as Purchaser,
and
PLX Technology, Inc.
as Seller
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents

Page
 
ARTICLE I
SALE AND PURCHASE OF ASSETS 
1
       
Section 1.1
Product Assets 
1
 
Section 1.2
Closing Date Transfer 
3
 
Section 1.3
Excluded Assets 
3
 
Section 1.4
Assumed Liabilities 
3
 
Section 1.5
Retained Liabilities 
3
 
Section 1.6
Purchase Price 
3
 
Section 1.7
Allocation 
3
       
ARTICLE II
CLOSING; CLOSING DELIVERIES 
4
       
Section 2.1
Time and Place of Closing 
4
 
Section 2.2
Deliveries of the Company at Closing 
4
 
Section 2.3
Deliveries of Purchaser at Closing 
5
 
Section 2.4
Conditions Precedent to Purchaser’s Obligation to Close 
5
 
Section 2.5
Conditions Precedent to the Company’s Obligation to Close 
6
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 
6
       
Section 3.1
Organization 
6
 
Section 3.2
Power and Authority 
6
 
Section 3.3
Subsidiaries 
7
 
Section 3.4
Enforceability 
7
 
Section 3.5
No Conflicts 
7
 
Section 3.6
Powers of Attorney 
7
 
Section 3.7
Title to Assets 
8
 
Section 3.8
Condition of Assets/Tangible Assets 
8
 
Section 3.9
Product Liability/Warranty 
8
 
Section 3.10
Contracts 
8
 
Section 3.11
Employees 
10
 
Section 3.12
Product Intellectual Property 
10
 
Section 3.13
Litigation 
14
 
Section 3.14
Compliance with Laws 
14
 
Section 3.15
Taxes 
14

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER 
15
       
Section 4.1
Organization 
15
 
Section 4.2
Power and Authority 
15
 
Section 4.3
Enforceability 
15
 
Section 4.4
Consents 
15
 
Section 4.5
No Conflicts 
16
 
Section 4.6
Adequacy of Funds 
16
       
ARTICLE V
COVENANTS AND AGREEMENTS OF THE PARTIES 
16
       
Section 5.1
Pre-Closing Covenants and Agreements 
16
 
Section 5.2
Post-Closing Covenants and Agreements 
17
       
ARTICLE VI
INDEMNIFICATION 
20
       
Section 6.1
Indemnification Obligations of the Company 
20
 
Section 6.2
Limitations on Indemnification Obligations of the Company 
21
 
Section 6.3
Indemnification Obligations of Purchaser 
22
 
Section 6.4
Limitations on Indemnification Obligations of Purchaser 
22
 
Section 6.5
Claim Procedure 
23
 
Section 6.6
Third Party Claims 
24
 
Section 6.7
Reduction of Purchase Price 
26
 
Section 6.8
Other Indemnification Provisions 
26
 
Section 6.9
Construction 
26
       
ARTICLE VII
GENERAL PROVISIONS 
27
       
Section 7.1
Publicity 
27
 
Section 7.2
Notices 
27
 
Section 7.3
Fees and Expenses 
28
 
Section 7.4
Entire Agreement 
28
 
Section 7.5
Amendments 
28
 
Section 7.6
Non-Waiver 
28
 
Section 7.7
Assignment 
29
 
Section 7.8
Binding Effect; Benefit 
29
 
Section 7.9
Severability 
29
 
Section 7.10
References 
29
 
Section 7.11
Construction 
30

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 7.12
Governing Law 
30
 
Section 7.13
Consent to Jurisdiction 
30
 
Section 7.14
Waiver of Trial by Jury 
30
 
Section 7.15
Counterparts 
30
       

 
 
iii

--------------------------------------------------------------------------------

 
 
INDEX OF EXHIBITS & SCHEDULES
 
EXHIBIT A                                          DEFINITIONS
 
EXHIBIT B                                           PRODUCT
 
EXHIBIT C                                           FORM OF BILL OF SALE
 
EXHIBIT D                                           FORM OF PATENT AGREEMENT
 
SCHEDULE 5.2(K)                               LICENSED MARKS
 
ASSET SCHEDULES
 
DISCLOSURE SCHEDULE
 
 
iv

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as September 14, 2012 is
by and between Aquantia Corp., a Delaware corporation (“Purchaser”), and PLX
Technology, Inc., a Delaware corporation (the “Company” or “Seller”).  Purchaser
and the Company are collectively referred to herein as the “Parties” and
individually as a “Party”.  Capitalized terms used herein are defined in Exhibit
A.
 
RECITALS
 
WHEREAS, the Company is in the process of designing, developing, manufacturing
and selling a physical layer 10GBase-T integrated circuit family of products
described in Exhibit B (collectively, the “Product”);
 
WHEREAS, on the Closing Date, Purchaser and the Company will enter into a Patent
License and Purchase Option Agreement in the form attached hereto as Exhibit D
(the “Patent Agreement”), pursuant to which the Company will license to
Purchaser, and grant Purchaser an option to purchase certain patents related to
the Product, all as more particularly set forth in the Patent Agreement; and
 
WHEREAS, the Company desires to sell, assign, convey, transfer and deliver to
Purchaser, and Purchaser desires to purchase from the Company, the Product
Assets (as hereinafter defined), on the terms and subject to the conditions
hereinafter set forth.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF ASSETS
 
Section 1.1 Product Assets.  Upon the terms and conditions set forth in this
Agreement, including, but not limited to, the provisions of Section 1.2 and
Section 1.3, the Company agrees to, and shall cause each of its Subsidiaries to,
sell, assign, convey and transfer (collectively, “Transfer”) to Purchaser, and
Purchaser agrees to acquire from the Company and each of its applicable
Subsidiaries, all right, title and interest of the Company and its Subsidiaries
in and to the following assets and properties (collectively, the “Product
Assets”) described in Section 1.1 and in the schedules thereto (the “Asset
Schedules”), free and clear of any and all Encumbrances other than Permitted
Encumbrances:
 
(a) the Product, including the masks and mask works for the Product together
with its associated design, layout, code (including all HDL, RTL, Netlists, GDS
and similar
 
 
 

--------------------------------------------------------------------------------

 
 
code) and data set forth in Schedule 1.1(a) of the Asset Schedules, together
with all design, test, and manufacturing materials exclusively used by the
Company and its Subsidiaries in connection with the Product;
 
(b) the Product inventory, including any raw materials, work in process,
unfilled orders for production materials related to the Product, finished goods,
consumables, service parts, packing materials and supplies listed in Schedule
1.1(b) of the Asset Schedules, together with goods under the purchase orders
listed in Section 1.4(ii) of the Disclosure Schedule (collectively, the
“Inventory”);
 
(c) the tangible personal property listed in Schedule 1.1(c)(i) of the Asset
Schedules (the “Tangible Personal Property”); provided that the Tangible
Personal Property listed in Schedule 1.1(c)(ii) (the “DSWM-related Assets”) will
not be Transferred to Purchaser until promptly following the DSWM Acceptance
Date;
 
(d) the Product Software that is owned by the Company or any Subsidiary listed
in Schedule 1.1(d) of the Asset Schedules;
 
(e) all Product Owned Intellectual Property Assets, that are used by the Company
or any Subsidiary exclusively in the Product, or are exclusively embodied in the
Product, or are used by the Company or any Subsidiary exclusively to design,
develop, manufacture, market, sell, service, or support the Product including
the assets listed in Schedule 1.1(e) to the Asset Schedules, all goodwill
associated with the Product Owned Intellectual Property Assets, and all rights
of the Company or any of its Subsidiaries under the Product Owned Intellectual
Property Assets, and all remedies against past, present, and future infringement
or misappropriation of the Product Owned Intellectual Property Assets, including
the right to income, royalties and damages related to any of the foregoing, and
rights to protection of past, present, and future interests in any Product Owned
Intellectual Property Assets under the Laws of all applicable jurisdictions;
 
(f) the Company’s and each of its Subsidiaries’ right, title and interest in, to
or under each Contract primarily related to Product Licensed Intellectual
Property Assets to the extent such Contract relates to the Product Assets,
including operating systems, middleware, drivers and development tools bundled
with the Product, and that are listed in Schedule 1.1(f) of the Asset Schedules
(“Product IP Licenses”);
 
(g) claims and rights (and benefits arising therefrom) with or against all
Persons to the extent related to the Product Assets, including all rights
against suppliers, under warranties covering any Inventory or Tangible Personal
Property; and
 
(h) all Seller Contracts exclusively related to the Product Assets to which the
Company or a Seller Subsidiary is a party and that are listed in Schedule 1.1(h)
of the Asset Schedules (together with the Product IP Licenses, the “Acquired
Contracts”); and
 
 
2

--------------------------------------------------------------------------------

 
 
(i) the documentation, books and records, files, reference materials, laboratory
notebooks, bug lists, software documentation, product data sheets that are set
forth on Schedule 1.1(i) of the Asset Schedules.
 
Section 1.2 Closing Date Transfer.  Subject to the satisfaction of the
conditions set forth in Section 2.4 and Section 2.5, on the Closing Date, the
Company agrees to, and shall cause each of its Subsidiaries to, Transfer to
Purchaser, and Purchaser agrees to acquire from the Company and each of its
applicable Subsidiaries, all of the Company’s and such Subsidiaries’ right,
title and interest in and to the Product Assets, free and clear of any and all
Encumbrances other than Permitted Encumbrances.
 
Section 1.3 Excluded Assets. The Company and its Subsidiaries are not
Transferring to Purchaser, and the term “Product Assets” shall not include the
Company’s and each of its Subsidiaries’ right, title and interest in and to any
and all of the assets and properties of the Company and each of its
Subsidiaries, other than the Product Assets (collectively, the “Excluded
Assets”), which Excluded Assets shall include, for purposes of clarity only and
without limitation, all of the Background Property.
 
Section 1.4 Assumed Liabilities.  On the terms and subject to the conditions
contained in this Agreement, at the Closing, Purchaser will assume and agree to
discharge and perform when due (i) each Liability listed in Section 1.4(i) of
the Disclosure Schedule related to the Product Assets which has been incurred by
the Company prior to the Closing Date, together with Liabilities for unfilled
orders for product materials included in the Product Assets to be conveyed to
Purchaser set forth in Section 1.4(ii) of the Disclosure Schedule and (ii) all
Liabilities arising or related to Purchaser’s ownership, operation and use of
the Product Assets after the Closing Date (the “Assumed Liabilities”).
 
Section 1.5 Retained Liabilities.  As between the Company and Purchaser, the
Company and its Subsidiaries, as applicable, shall remain responsible for and
will discharge and perform in full when due all Liabilities of the Company and
its Subsidiaries other than the Assumed Liabilities (collectively, the “Retained
Liabilities”).  Purchaser will not assume, and will not be responsible for or
otherwise bear the economic burden of, any Retained Liability.  For clarity, all
Liabilities of the Company associated with or incurred under the Acquired
Contracts prior to the Closing Date shall be Retained Liabilities.
 
Section 1.6 Purchase Price.  The consideration for the sale of the Product
Assets to Purchaser shall be $2,000,000, payable at the Closing by wire transfer
to a bank account designated in writing by the Company to Purchaser, in
immediately available funds in United States Dollars (the “Purchase Price”).
 
Section 1.7 Allocation. The Company and Purchaser agree that the Purchase Price
(and any other amounts treated as consideration for the Product Assets for
income tax purposes) shall be allocated among the Product Assets in a reasonable
manner consistent with Section 1060
 
 
3

--------------------------------------------------------------------------------

 
 
of the Code and the rules and regulations promulgated thereunder (and any
similar provision of state, local or foreign law, as appropriate) (the
“Allocation”).  As soon as practicable after the Closing Date, Purchaser shall
submit a preliminary Allocation to the Company.  The Company shall thereupon
have 30 days to review the preliminary Allocation and to notify Purchaser of any
aspects of the preliminary Allocation with which it disagrees. In the event of
any such disagreement, the Parties shall negotiate in good faith to resolve such
disagreement. The Company and Purchaser agree to file all Tax Returns in a
manner consistent with this Section 1.7 and the Allocation and will not, in
connection with the filing of such Tax Returns, make any allocation that is
contrary to the Allocation unless required to do so by applicable Law and after
prior written notice thereof to the other such Party. The Company and Purchaser
agree to consult with each other with respect to all issues related to the
Allocation in connection with any Tax audits, controversies, or litigation.
 
ARTICLE II
CLOSING; CLOSING DELIVERIES
 
Section 2.1 Time and Place of Closing.  The closing of the sale of the Product
Assets (the “Closing”) will occur at the offices of Baker & McKenzie LLP, Two
Embarcadero Center, 11th Floor, San Francisco, California, commencing at 9:00
a.m. local time on the date that the conditions to Closing set forth in hereof
in Section 2.4 and Section 2.5 have been satisfied or such other date as the
Parties mutually determine (the “Closing Date”).  The Closing will be effective
as of 12:01 a.m. local time on the Closing Date.
 
Section 2.2 Deliveries of the Company at Closing.  At the Closing, the Company
will deliver to Purchaser:
 
(a) a certificate of the Secretary of the Company, certifying that attached
thereto are true and complete copies of (i) the Governing Documents of the
Company, as amended through and in effect on the Closing Date, and (ii)
resolutions of the board of directors or the equivalent governing body of the
Company authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and consummation of the transactions
contemplated hereby and thereby, and certifying as to the incumbency of the
officer of the Company executing this Agreement and each Transaction Document on
behalf of the Company;
 
(b) a certificate of good standing for the Company issued by the secretary of
state of the state of incorporation or formation of the Company;
 
(c) the bill of sale in the form attached hereto as Exhibit C for the Product
Assets, executed by the Company;
 
 
4

--------------------------------------------------------------------------------

 
 
(d) all other separate assignments of any intangible Product Assets necessary,
proper or advisable to record the transfer of such Product Assets with any
applicable Governmental Authority or other Person with whom such assignments
must be filed, if any;
 
(e) the Patent Agreement, executed by the Company;
 
(f)  a FIRPTA certificate in accordance with the requirements of Treasury
Regulation Section 1.1445-2(b)(2) certifying that the Company is a U.S. person;
 
(g) releases of Encumbrances, other than Permitted Encumbrances, on the Product
Assets, if any;
 
(h) certificates of title or origin with respect to all equipment included in
the Product Assets for which a certificate of title or origin is required to
transfer title to Purchaser; and
 
(i) evidence of written consents from or notices to any third party required for
consummation of the Contemplated Transactions.
 
Section 2.3 Deliveries of Purchaser at Closing.  At the Closing, Purchaser will
deliver to the Company
 
(a) the Purchase Price; and
 
(b) the Patent Agreement, executed by Purchaser.
 
Section 2.4 Conditions Precedent to Purchaser’s Obligation to
Close.  Purchaser’s obligation to purchase the Product Assets and to take the
other actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Purchaser, in whole or in part, in writing):
 
(a) Accuracy of Representations. All of the representations and warranties made
by the Company in this Agreement shall have been accurate in all respects as of
the date of this Agreement, and shall be accurate in all material respects as of
the Closing Date.
 
(b) Performance Of Obligations. All of the covenants and obligations that the
Company is required to comply with or to perform at or prior to the Closing
(considered collectively), and each of said covenants and obligations
(considered individually), shall have been duly complied with and performed in
all material respects.
 
(c) Consents and Notices. Each of the written consents from or notices to any
third party required for consummation of the Contemplated Transactions as set
forth in Section 2.4(c) of the Disclosure Schedule shall have been obtained or
delivered and executed copies shall have been provided to Purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) No Material Adverse Change.  There shall have been no material adverse
change in the Product Assets since the date of this Agreement, and no event
shall have occurred and no condition or circumstance shall exist that could be
expected to give rise to any such material adverse change.
 
Section 2.5 Conditions Precedent to the Company’s Obligation to Close.  The
Company’s obligation to Transfer the Product Assets and to take the other
actions required to be taken by the Company at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Company, in whole or in part, in writing):
 
(a) Accuracy of Representations. All of the representations and warranties made
by Purchaser in this Agreement shall have been accurate in all respects as of
the date of this Agreement, and shall be accurate in all material respects as of
the Closing Date.
 
(b) Performance Of Obligations. All of the covenants and obligations that
Purchaser is required to comply with or to perform at or prior to the Closing
(considered collectively), and each of said covenants and obligations
(considered individually), shall have been duly complied with and performed in
all material respects.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
 
Subject to the exceptions noted in the schedule delivered by the Company
concurrently herewith and identified as the “Disclosure Schedule,” the Company
represents and warrants to Purchaser as follows:
 
Section 3.1 Organization.  The Company is a corporation duly incorporated or
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation.  The Company is qualified to conduct business
and is in good standing as a foreign corporation under the Laws of each
jurisdiction where the failure to be so qualified and in good standing would
reasonably be expected to be materially adverse to the Product Assets, taken as
a whole.
 
Section 3.2 Power and Authority.  The Company has all necessary corporate power
and authority to own the Product Assets.  The Product Assets are all owned by
the Company and its Subsidiaries listed on Section 3.2 of the Disclosure
Schedule and not by any other Subsidiary of the Company.  The Company has full
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and all other Transaction Documents (collectively, the
“Seller Documents”).  The execution, delivery and performance by the Company of
the Transaction Documents have been duly authorized by all requisite corporate
and stockholder action in accordance with applicable Law and the Company’s
Governing Documents.  No vote
 
 
6

--------------------------------------------------------------------------------

 
 
of Company’s stockholders is necessary to approve this Agreement or the
Contemplated Transactions.
 
Section 3.3 Subsidiaries.  Each Subsidiary of the Company that owns Product
Assets is a corporation or limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation or organization.  Each Subsidiary of the Company that owns Product
Assets is duly authorized to conduct business and is in good standing under the
laws of each jurisdiction where such qualification is required. Each Subsidiary
of the Company that owns Product Assets has full corporate power and authority
to own and use the Product Assets, as applicable. All corporate or equity holder
actions of any Subsidiary of the Company required for the execution, delivery
and performance by the Company of the Transaction Documents and the Contemplated
Transactions have been taken.
 
Section 3.4 Enforceability.  This Agreement has been duly executed and delivered
by the Company and constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, moratorium and similar
generally applicable Laws regarding creditors’ rights or by general equity
principles.  Upon execution and delivery, the other Seller Documents will have
been duly executed and delivered by the Company and will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and similar generally applicable Laws
regarding creditors’ rights or by general equity principles.
 
Section 3.5 No Conflicts.  Neither the execution and delivery of the Seller
Documents nor the consummation of the Contemplated Transactions by the Company
or any Subsidiary will (a) conflict with or result in a breach of or default
under any term, condition or provision of or require the Company or any
Subsidiary to make or obtain a consent, notification, filing, registration or
approval (i) under the Company’s Governing Documents or any Subsidiary’s
Governing Documents, (ii) under any Law or Order to which the Company or any of
its Subsidiaries is party or by which the Company or any of its Subsidiaries is
bound, (iii) under any Acquired Contract or (iv) from any Person, (b) result in
the creation of any Encumbrance upon any Product Asset (other than Permitted
Encumbrances), (c) terminate, amend or modify, or give any Person the right to
terminate, accelerate, amend or modify, abandon or refuse to perform any
Acquired Contract or (d) violate any “no shop” or any exclusivity agreement
entered into with any Person or any option, right of first refusal, right of
first offer, right of first negotiation, pre- emptive right or other similar
right of any Person with respect to the sale of any of the Product Assets;
provided, however, except in the cases of clauses (ii) and (iv) of subsection
(a) above, any case that would not reasonably be expected to impair the ability
of the Company and its Subsidiaries to consummate the Contemplated Transactions
or create or impose any material Liability on Purchaser or its Affiliates.
 
Section 3.6 Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary with respect to any Product
Asset.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.7 Title to Assets.  The Company and its Subsidiaries have good and
marketable title to, or a valid leasehold interest in, the Product Assets free
and clear of all Encumbrances (other than Permitted Encumbrances).  No
unreleased mortgage, trust deed, chattel mortgage, security agreement, financing
statement or other instrument encumbering any of the Product Assets has been
recorded, filed, executed or delivered.
 
Section 3.8 Condition of Assets/Tangible Assets.  Except as set forth in
Section 3.8(i) of the Disclosure Schedule, the Product Assets, together with the
Patent License Rights, are all of the material assets and properties reasonably
necessary for the design, development, manufacture, marketing, sale, service or
support of the Product as currently conducted.  The Product Assets (a) are in
reasonably good operating condition and repair (subject to normal wear and tear)
and free from latent defects (other than such defects as do not interfere with
the intended use thereof in the conduct of normal operations), and (b) have been
maintained in accordance with the normal practice of the Company.  The Tangible
Personal Property is located at the locations set forth on Section 3.8(ii) of
the Disclosure Schedule.
 
Section 3.9 Product Liability/Warranty.  Except as set forth in Section 3.9 of
the Disclosure Schedule, each Product that has been sold, licensed or
distributed by any of the Company or a Subsidiary to any Person conformed and
complied in all material respects with the terms and requirements of any
applicable warranty, applicable Product data sheet or specification, applicable
customer specification or other Contract and with all applicable Laws; and was
free of any material design defects or other defects or deficiencies at the time
of sale.  No Product manufactured or sold by any of the Company or any
Subsidiary has been the subject of any recall or other similar action; and no
event has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a Basis for any such recall or other similar action relating to any such
Product.
 
Section 3.10 Contracts.
 
(a) Section 3.10 of the Disclosure Schedule contains a complete and accurate
list of the following Seller Contracts in effect as of the date of this
Agreement:
 
(i) any Seller Contract concerning confidentiality or non-competition or that
expressly prohibits the Company or any of its Subsidiaries from freely engaging
in business anywhere in the world;
 
(ii) any Seller Contract in which the Company or any Subsidiary has granted
“exclusivity” or that requires the Company or the Subsidiary to deal exclusively
with, or grant exclusive rights or rights of first refusal to, any customer,
vendor, supplier, distributor, contractor or other Person;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii) any Seller Contract involving a sales agent, representative, distributor,
reseller, middleman, marketer, broker, franchisor or similar Person who is
entitled to receive commissions, fees or markups related to the provision or
resale of the Product;
 
(iv) any settlement, conciliation, or similar agreement with any Governmental
Authority that is primarily or exclusively related to the Product Assets;
 
(v) any Contract that contains a license of Product Owned Intellectual Property
Assets from the Company or any of its Subsidiaries;
 
(vi) any Government Contracts;
 
(vii) all confidentiality and non-disclosure agreements that impose on the
Company or its Subsidiaries obligations of confidentiality or in-disclosure
regarding the Product which was not entered into in the Ordinary Course of
Business; and
 
(viii) any Seller Contract entered into outside of the Ordinary Course of
Business.
 
(b) The Company has made available to Purchaser a complete and accurate copy of
each written agreement listed in Section 3.10 of the Disclosure Schedule.
 
(c) Except as set forth in Section 3.10 of the Disclosure Schedule:
 
(i) each Acquired Contract is a valid and binding agreement of the Company or
the applicable Subsidiary, enforceable against the Company or such Subsidiary in
accordance with its terms (except to the extent that the enforceability of
obligations and the availability of certain remedies thereunder are subject to
and may be limited by general principles of equity or by bankruptcy, insolvency,
reorganization, arrangement, fraudulent transfer, moratorium and other laws
relating to or affecting creditors’ rights generally);
 
(ii) the Company or the applicable Subsidiary has fulfilled all obligations
required pursuant to the Acquired Contracts to have been performed as of the
date hereof by the Company or such Subsidiary on its part;
 
(iii) the Company or the applicable Subsidiary is not in material breach of or
material default under any Acquired Contract, and no event has occurred that
with the passage of time or giving of notice or both would constitute such a
breach or default, result in a loss of material rights, result in the payment of
any damages or penalties or result in the creation of any Encumbrance thereunder
or pursuant thereto other than Permitted Encumbrances;
 
(iv) to the Knowledge of the Company, no other Person party to any Acquired
Contract has breached in any material respect any provision, or is in material
default under, any Acquired Contract;
 
 
9

--------------------------------------------------------------------------------

 
 
(v) the Company or the applicable Subsidiary has not, at any time since January
1, 2010, (A) given any written notice or other communication or (B) received any
written notice or, to the Knowledge of the Company, other communication, in each
case regarding any actual, alleged or potential violation or breach of, or
default under, any of the Acquired Contracts; and
 
(vi) there are no pending renegotiations of any of the Acquired Contracts and
the Company or the applicable Subsidiary has not received written notice from
any Person party to any Acquired Contract regarding the termination,
cancellation or material change to the terms of, any such Acquired Contract and,
to the Knowledge of the Company, no Person party to any Acquired Contract
intends to, terminate, cancel or materially change the terms of, any such
Acquired Contract; and
 
(vii) with respect to the design, development, manufacture, marketing, sale,
service or support of the Product, neither the Company nor any of its
Subsidiaries relies upon or uses rights under any Seller Contract that has
expired or been terminated.
 
Section 3.11 Employees.  Neither the Company nor a Subsidiary of the Company has
engaged or been involved in any dispute, claim or legal proceedings with any of
the Offered Personnel or any other Person currently or previously employed by or
engaged to perform services related to any of the Product Assets.
 
Section 3.12 Product Intellectual Property.
 
(a) The Company or a Subsidiary of the Company owns, or licenses or otherwise
possesses rights to use, each item of the Product Owned Intellectual Property
Assets.  There is no item of Intellectual Property or Intellectual Property
Rights that is owned or licensed by the Company or any of its Subsidiaries, or
that the Company or any of its Subsidiaries otherwise possesses the rights to
use, that is used or embodied in the Product that is not included in the Product
Intellectual Property Assets.    Other than as expressly set forth and described
in Section 3.12(a) of the Disclosure Schedule, no license, sublicense, covenant,
agreement or permission has been granted or entered into by the Company or any
of its Subsidiaries with a Third Party in respect of any item of Product Owned
Intellectual Property Assets.  To the Knowledge of the Company, the Company’s
and the Seller Subsidiary’s rights as a licensee with respect to each item of
the Product Licensed Intellectual Property Assets are binding and
enforceable.  The Company or a Subsidiary of the Company owns all right, title
and interest in and to, or has the right to use pursuant to an enforceable
written license, sublicense, agreement or permission, the Product Software, free
and clear of any Encumbrances by or through Company or its Subsidiaries other
than Permitted Encumbrances.  Neither the Company nor any Subsidiary has any
duty or obligation (whether present, contingent, or otherwise) to deliver,
license, or make available the source code for any Product Software to any
escrow agent or other Person.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) With respect to each item of the Product Owned Intellectual Property
Assets:  (i) the Company or a Subsidiary of the Company possesses the exclusive
right, title and interest in and to such item, free and clear of any
Encumbrances other than Permitted Encumbrances; (ii) such item is not currently
subject to any outstanding Order, past due payment, past due or delinquent
filing, decision or agreement in any restricting manner, including restricting
the transfer, commercialization, enforcement or licensing thereof; (iii) to the
Knowledge of the Company, no legal or administrative proceeding is pending or
threatened, that challenges the legality, validity, enforceability of, or the
Company’s or any of its Subsidiaries’ ownership of or license to or other right
to use or otherwise exploit, such item; (iv) to the Knowledge of the Company,
each such item is presently pending or subsisting; and (v) to the Knowledge of
the Company, the Company or a Subsidiary of the Company possesses the rights to
sue for past, present, and future infringement, damages and other remedies, to
the extent such rights exist under applicable law.
 
(c) (i) Neither any of the Product Owned Intellectual Property Assets nor the
Product (excluding the Intellectual Property licensed under the Product IP
Licenses) infringes or misappropriates any Third Party’s Intellectual Property
Rights; (ii) to the Company’s knowledge, none of the Intellectual Property
licensed under the Product IP Licenses infringes or misappropriates any Third
Party’s Intellectual Property Rights; and (iii) no threatened written claim has
been delivered to the Company or any Subsidiary relating to the Product Assets
alleging infringement, misappropriation, or unauthorized use or disclosure of
any Third Party’s Intellectual Property Rights.  Except as set forth on Section
3.12(c) of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries has been subject to any legal proceeding alleging a claim of
infringement, misappropriation, unauthorized use or disclosure of any Third
Party’s Intellectual Property Rights by the Product Owned Intellectual Property
Assets.
 
(d) To the Knowledge of the Company, there is no infringement, misappropriation,
unauthorized use or disclosure by any Third Party of the Product Owned
Intellectual Property Assets.  Neither the Company nor any Subsidiary has
brought, or in writing threatened to bring, against any Third Party any claim
for infringement, misappropriation, dilution or unauthorized use or disclosure
of any Product Owned Intellectual Property Assets or breach of any license,
sublicense or agreement involving any Product Owned Intellectual Property
Assets.
 
(e) Except as set forth on Section 3.12(e) of the Disclosure Schedule, neither
the Company nor any Subsidiary has granted any Third Party a written license or
other right to use any Product Intellectual Property Assets other than under a
Product Contract, excluding any implied licenses granted as the result of
commercial sales of products or services incorporating such Product Intellectual
Property Assets, or nonexclusive rights to test the Product on a time-limited
basis granted under nondisclosure agreements, product trial agreements, or
similar arrangements.
 
 
11

--------------------------------------------------------------------------------

 
 
(f) Except as set forth in Section 3.12(f) of the Disclosure Schedule, the
execution or delivery of this Agreement and the other Transaction Documents by
the Company, will not result in any Third Party being granted rights of access
to, use of, or the placement in or release from escrow of, any Product Owned
Intellectual Property Assets.
 
(g)  Each current and former employee, consultant, director and independent
contractor of the Company or a Subsidiary whose services involved creation or
development of the Product (excluding the Intellectual Property licensed under
the Product IP Licenses) or Product Owned Intellectual Property Assets is a
party to a written agreement with the Company or a Subsidiary that has assigned
to the Company or a Subsidiary all ownership rights owned by such Person in the
Product (excluding the Intellectual Property licensed under the Product IP
Licenses) and all Product Owned Intellectual Property Assets created or
developed by such Person, except to the extent such rights are owned by the
Company or a Subsidiary as a matter of law or such rights cannot legally be
conveyed by such Person, in which case such person waived such rights to the
extent waivable under law.
 
(h) Section 3.12(h) of the Disclosure Schedule contains a complete list of all
Software owned by or licensed to the Company or any Subsidiary that is used or
embodied in the Product (collectively, the “Product Software”).  Section 3.12(h)
of the Disclosure Schedule shall (i) indicate for each item of Product Software
the identity of the owner of the Software, if owned by the Company or one of its
Subsidiaries; and (ii) the identity of the licensor of any such Software, if
owned by a third party.  Except as specified in Section 3.12(h) of the
Disclosure Schedule, the Company or a Subsidiary of the Company is in actual and
sole possession of the source code of the Product Software that constitutes a
Product Owned Intellectual Property Asset.  The Company or a Subsidiary of the
Company is the sole owner of all copyrights in and to the Product Software
identified as being owned by the Company or one of its Subsidiaries in Section
3.12(h) of the Disclosure Schedule, free and clear of any Encumbrances other
than Permitted Encumbrances.
 
(i) The source code for all Product Software that constitutes a Product Owned
Intellectual Property Asset includes annotations and programmer’s
comments.  Except as set forth in Section 3.12(i) of the Disclosure Schedule, no
source code for any such Product Software has been delivered, licensed, or made
available to any escrow agent or other Person who is not, or was not at the time
of delivery to such Person, a Product Employee. To the Knowledge of the Company,
no event has occurred, and no circumstance or condition currently exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, result in the delivery, license or disclosure of (or an obligation of the
Company or any Subsidiary of the Company to deliver, license, or disclose) the
source code for any such Product Software to any Third Party.
 
(j) Section 3.12(j) of the Disclosure Schedule accurately identifies (i) each
item of Open Source Code that is contained in or bundled or distributed with the
Product, or
 
 
12

--------------------------------------------------------------------------------

 
 
from which any portion of the Product is derived or based, and (ii) the type of
open source license for each such item of Open Source Code.
 
(k) Except as disclosed in Section 3.12(k) of the Disclosure Schedule, the
Product does not contain, is not derived from, is not distributed with, and was
not developed using Open Source Code in a manner that imposes a requirement or
condition that the Product or part thereof (A) be disclosed or distributed in
source code form, (B) be licensed for the purpose of making modifications or
Derivative Works, or (C) be redistributable at no charge.
 
(l) The Company and each Subsidiary has taken reasonable steps to safeguard the
security and integrity of the Product Software and the Product, including the
implementation of reasonable procedures to avoid disabling codes or
instructions, time, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus” or other software or hardware that permit
unauthorized access or the unauthorized disablement or erasure of data or other
software by a Third Party.  To the Knowledge of the Company, there are no
security vulnerabilities in the Product Software or the Product.
 
(m) Section 3.12(m) of the Disclosure Schedule contains a complete and accurate
list of all royalties, fees, commissions, and other amounts currently payable by
the Company or any Subsidiary of the Company to any other Person (excluding
sales commissions payable to employees) upon the manufacture, sale, or
distribution of any Product, including any with respect to Product Software.
 
(n) Except as set forth in Section 3.12(n) of the Disclosure Schedule, neither
the Company nor any Subsidiary is or has ever been a member or promoter of, or a
contributor to, any industry standards body or similar organization that
requires or obligates the Company or any Subsidiary to grant or offer to any
other Person any license or right to any Product Owned Intellectual Property
Asset.
 
(o) The Company and its Subsidiaries have taken commercially reasonable steps to
protect the confidentiality of all information within the Product Owned
Intellectual Property Assets other than information that the Company, in the
exercise of its reasonable business judgment, elected not to treat as a trade
secret under Law.
 
(p) With respect to each item of the Product Licensed Intellectual Property
Assets: (i) neither the Company nor any Subsidiary of the Company is in material
breach or material default of any agreement granting the Company or any
Subsidiary of the Company rights as a licensee thereof; (ii) to the Knowledge of
the Company, no party to any agreement granting the Company or a Subsidiary of
the Company rights as a licensee thereof is currently in material breach or
default thereunder; and (iii) neither the Company nor any Subsidiary of the
Company has received written notice that any Third Party intends to cancel, not
renew, or
 
 
13

--------------------------------------------------------------------------------

 
 
terminate the license, sublicense, agreement or permission granted to Company or
a Subsidiary of the Company for such Assets.
 
Section 3.13 Litigation.  Neither the Company nor any Subsidiary is a party to
or bound by any Order (or any agreement entered into in any administrative,
judicial or arbitration proceeding with any Third Party or governmental or other
authority) with respect to the Product Assets.  Section 3.13 of the Disclosure
Schedule contains a complete and accurate list of each pending or, to the
Company’s Knowledge, overtly threatened action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator against the Company, any Subsidiary or any of their respective
directors, officers and stockholders relating to or affecting the Product Assets
or the Assumed Liabilities.
 
Section 3.14 Compliance with Laws.
 
(a) Neither the Company nor any Subsidiary is, or during the past three years,
has been in violation of, or to its Knowledge been investigated for violation of
any Law, Order or Permit (a) relating to the Product Assets or the Assumed
Liabilities or (b) to which any of the Product Assets, personnel primarily or
exclusively providing services related to the Product Assets or business
activities relating to the design, development, manufacture, marketing, sale,
service or support of the Product are subject.  In the past three years, neither
the Company nor any Subsidiary has received any written notices of violation or
investigation of any of the foregoing.
 
(b) (i) The Company or its Subsidiaries have obtained all export licenses,
license exceptions and other consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations, classifications and filings with
any Governmental Authority required for the export and re-export of the Product,
commodities, services, Software, technical data and technologies and releases of
technologies, technical data and Software to non-U.S. nationals located in the
United States and abroad (“Export Approvals”), (ii) the Company and its
Subsidiaries are in compliance with the terms of all applicable Export
Approvals, and (iii) there are no pending, or, to the Company’s Knowledge,
threatened claims against the Company or any of its Subsidiaries with respect to
such Export Approvals or any activities requiring Export Approvals.
 
Section 3.15 Taxes.
 
(a) The Company has filed all Tax Returns relating to the Product Assets that it
was required to file under applicable legal requirements.  All such Tax Returns
were correct and complete in all material respects and have been prepared in
substantial compliance with all applicable legal requirements. All material
Taxes due and owing by the Company relating to the Product Assets have been
paid. To the Company's Knowledge, no claim has ever been made by an authority in
a jurisdiction where the Company does not file Tax Returns that it is or may be
 
 
14

--------------------------------------------------------------------------------

 
 
subject to taxation by that jurisdiction with respect to the Product
Assets.  There are no Liens for Taxes (other than Taxes not yet due and payable)
upon any of the Product Assets of the Company.
 
(b) The Company has withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any Offered
Personnel.
 
(c) No proceedings regarding Taxes relating to the Product Assets are pending or
being conducted with respect to the Company.  The Company has not received from
any Governmental Authority any (i) written notice indicating an intent to open
an audit or other review relating to the Product Assets, (ii) written request
for information related to Tax matters relating to the Product Assets, or
(iii) written notice of deficiency or proposed adjustment of or any amount of
Tax proposed, asserted, or assessed by any Governmental Authority against the
Company relating to the Product Assets.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to the Company as follows:
 
Section 4.1 Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.
 
Section 4.2 Power and Authority.  Purchaser has full power and authority to
enter into and perform this Agreement and all other Transaction Documents to be
executed by Purchaser pursuant to this Agreement (collectively, the “Purchaser
Documents”).
 
Section 4.3 Enforceability.  This Agreement has been duly executed and delivered
by Purchaser and constitute a valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium and similar generally
applicable Laws regarding creditors’ rights or by general equity
principles.  Upon execution and delivery by Purchaser, the other Purchaser
Documents will have been duly executed and delivered by Purchaser and will
constitute valid and legally binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium and similar generally
applicable Laws regarding creditors’ rights or by general equity principles.
 
Section 4.4 Consents.  No consent, authorization, Order or approval of, or
filing, declaration or registration with, or notification with any Governmental
Authority or other Person is required for Purchaser’s execution and delivery of
the Purchaser Documents or Purchaser’s consummation of the Contemplated
Transactions.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.5 No Conflicts.  Neither Purchaser’s execution and delivery of the
Purchaser Documents nor Purchaser’s consummation of the Contemplated
Transactions will conflict with or result in a breach of any provision of
Purchaser’s Governing Documents or any Law or Order to which Purchaser is party
or by which Purchaser is bound.  Purchaser is not a party to or bound by any
Contract under which (a) Purchaser’s execution and delivery of or performance
under the Purchaser Documents or consummation of the Contemplated Transactions
will constitute a default, breach or event of acceleration, or (b) performance
by Purchaser according to the terms of the Purchaser Documents may be
prohibited, prevented or delayed.
 
Section 4.6 Adequacy of Funds.  Purchaser has, or will have prior to or at the
Closing, adequate financial resources to satisfy its monetary and other
obligations under this Agreement including, without limitation, the obligation
to pay the Purchase Price in accordance herewith.
 
ARTICLE V
COVENANTS AND AGREEMENTS OF THE PARTIES
 
Section 5.1 Pre-Closing Covenants and Agreements.
 
(a) Employees.  Prior to the Closing Date, Purchaser has extended a written
offer of employment to a group of the Product Employees or Product Consultants
(the “Offered Personnel”).  Effective as of the Closing Date, Purchaser will
hire each Offered Employee who timely accepts the offer of employment extended
by Purchaser (such Employees, the “Transferred Personnel”). Offered Personnel
who have been offered positions with Purchaser’s Indian subsidiary will maintain
their seniority for purposes of calculating gratuity entitlements, during their
employment with Purchaser’s Indian subsidiary.
 
(b) Transferred Personnel.  During the period following the date of this
Agreement and prior to the Closing Date (the “Pre-Closing Period”), to the
extent such Transferred Personnel continues to be employed by the Company, the
Company grants to Purchaser the right to use the working hours of all of the
Transferred Personnel during the Pre-Closing Period at the facilities of
Purchaser, in the discretion of Purchaser.  Notwithstanding the foregoing, the
Transferred Personnel shall remain employed by the Company during the
Pre-Closing Period.  Any contributions to the Intellectual Property of Purchaser
by the Transferred Personnel are hereby assigned and transferred by the Company
to Purchaser. In the event that the Closing occurs, Purchaser agrees to
reimburse the Company for the compensation paid (the “Pre-Closing Period
Compensation”) to such Transferred Personnel for the working hours of such
Transferred Personnel at the facilities or under the direction of Purchaser
during the Pre-Closing Period.  Promptly following the Closing, the Company
shall submit to Purchaser an invoice for the Pre-Closing Period Compensation and
Purchaser shall promptly, and in any event within ten days, pay to the Company
such invoiced amount.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)  Use of Product Assets.  Company shall ensure during the Pre-Closing Period
that, without the prior written consent of Purchaser:
 
(i) the Company shall not sell, transfer, license, dispose of, relocate, damage
(excluding immaterial wear and tear in the Ordinary Course of Business) or
destroy any of the Product Assets (including any Inventory, whether in the
Ordinary Course of Business or otherwise);
 
(ii) the Company shall promptly repair, restore or replace any Product Assets
that are destroyed or damaged;
 
(iii) the Company shall not terminate any of the Transferred Personnel;
 
(iv) the Company shall not terminate or amend any of the Acquired Contracts;
 
(v) the Company shall not (A) solicit or encourage the initiation of any
inquiry, proposal or offer from any Person (other than Purchaser) relating to
any Acquisition Transaction; (B) participate in any discussions or negotiations
with, or provides any non-public information to, any Person (other than
Purchaser) relating to any proposed Acquisition Transaction; (C) consider the
merits of any unsolicited inquiry, proposal or offer from any Person (other than
Purchaser) relating to any Acquisition Transaction; or (D) effect or become a
party to any Acquisition Transaction; and
 
(vi) the Company shall not agree, commit or offer (in writing or otherwise) to
take any of the actions described in (i) through (v) of this Section 5.1(c).
 
In the event of any sale, transfer, license, disposition, relocation, damage
(excluding immaterial wear and tear in the Ordinary Course of Business) or
destruction of any of the Product Assets during the Pre-Closing Period, and as a
condition to the written consent of Purchaser to such action, Purchaser may
require an adjustment to the Purchaser Price such that Purchaser shall be in the
same economic position as if the purchase and transfer of the Product Assets had
occurred on the date of this Agreement.
 
Section 5.2 Post-Closing Covenants and Agreements.
 
(a) Non-Solicitation.  The Parties agree that for a one-year period from the
Closing Date, neither Party shall, and shall not permit any of its Affiliates
to, directly or indirectly, solicit or attempt to solicit any employee of the
other Party (or any subsidiary of such Party) to terminate his, her or its
relationship with such Party in order to become an employee of any other person
or entity (including, without limitation, Purchaser on the one hand and the
Company on the other hand); provided, however, that (i) general advertising and
participation at job fairs and recruiting workshops shall not be deemed to
violate this Section 5.2(a) to the extent
 
 
17

--------------------------------------------------------------------------------

 
 
not directed specifically at the employees, consultants or independent
contractors of Purchaser or the Company, as applicable; and (ii) an employee of
a Party voluntarily approaching the other Party for an employment opportunity,
will not be deemed to violate this Section 5.(a).
 
(b) Further Assurances.  After the Closing each Party will take such further
actions and execute and deliver all further documents as are reasonably
necessary to (a) transfer and convey the Product Assets to Purchaser (including
for unfilled orders for production materials related to the Product received
after the Closing), including, without limitation to transfer the DSWM-related
Assets to Purchaser promptly following the DSWM Acceptance Date, and (b)
consummate the Contemplated Transactions, in each case, in accordance with the
terms of this Agreement.  Without limiting the generality of the foregoing,
within five (5) days after the Closing Date, the Company will cooperate with
Purchaser to cause the Software included in the Product Assets to be transferred
and conveyed to Purchaser.  Purchaser will be responsible for the registration
and/or recordation of the transfers and assignments of the Product Owned
Intellectual Property Assets, and the out-of-pocket fees paid to the U.S. Patent
and Trademark Office or any other government intellectual property office in
connection therewith shall be borne by Purchaser.
 
(c) Books and Records.  The Company and its Subsidiaries and Purchaser and its
Subsidiaries will each retain and make their respective books and records
(including work papers in the possession of their respective accountants) with
respect to the Product Assets available for inspection and copy by the other
Party or its duly appointed representatives (reasonably acceptable to the other
Party) for reasonable business purposes at reasonable times during normal
business hours for a period consistent with such Party’s record-retention
policies and practices to enable the other Party to prepare financial statements
or Tax returns or deal with Tax audits.
 
(d) Litigation Support.  If any Party is actively contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, compliant,
claim or demand in connection with the Contemplated Transactions, then, for so
long as such contest or defense continues, each Party will, at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party has a right to indemnification therefor under Article VI in which case
Article VI, and not this Section 5.2(d), shall govern), (a) reasonably cooperate
with the contesting or defending Party and its counsel in the contest or defense
and (b) make reasonably available such personnel and provide such testimony and
access to its books as is reasonably necessary or reasonably requested by the
contesting or defending Party in connection with such contest or defense (in all
cases after reasonable notice and during normal business  hours).
 
(e) Transition.  The Company shall reasonably cooperate with Purchaser in its
efforts to continue and maintain for Purchaser’s benefit those business
relationships of the Company and each of its Subsidiaries and related to the
Product Assets with any licensor,
 
 
18

--------------------------------------------------------------------------------

 
 
customer, supplier or other Person having a business relationship with the
Company or any Subsidiary and related to the Product Assets.
 
(f) Filing of Tax Returns.  Purchaser will timely prepare and file or will cause
to be timely prepared and filed all Tax Returns (other than Tax Returns relating
to income Taxes) with respect to the Product Assets that are due after the
Closing.  In each case, Purchaser shall pay the Taxes due in respect of such Tax
Returns. Any sales, use, transfer or other Taxes arising from or attributable to
the transfer of the Product Assets and other transactions contemplated by this
Agreement (“Transfer Taxes”) shall be borne equally by the Company and
Purchaser.  Each Party shall indemnify and hold harmless the other Party from
any Damages arising from the non-paying Party’s failure to pay its portion of
the Transfer Taxes.
 
(g) Confidentiality.  Each party agrees to continue to abide by that certain
Non-Disclosure Agreement dated as of June 5, 2012 (the “Confidentiality
Agreement”), the terms of which are incorporated by reference in this Agreement
and which terms will survive until the Closing, at which time the
Confidentiality Agreement will terminate.
 
(h) Access to Personnel. To the extent that he continues to be employed by
Purchaser or its Affiliates during the six month period following the Closing,
Purchaser hereby grants to the Company the right to use up to 160 working hours
of Philip Hurlow’s time during such six-month period to perform services
relating to the Company’s obligations to Entropic Communications, Inc.
(“Entropic”) with respect to the digital channel stacking switch chip
semiconductor product (the “DSWM Product”).
 
(i) Equipment Hosting.  The Company hereby agrees that (i) for the four month
period following the Closing with respect to the Company’s Sunnyvale, California
facility and (ii) for the two month period following the Closing for the
Company’s Bangalore, India facility, the Company will continue to host the
information technology and lab equipment included in the Product Assets in such
facilities.  During the periods where Company will be hosting the information
technology and lab equipment included in the Product Assets, the Company will
allow Purchaser to equip the lab doors with a combination lock, the code for
which will be provided to certain Company employees as required by the Company.
 
(j) Removal of Assets.  Purchaser and the Company hereby agree that all costs
and expenses incurred by Purchaser arising from or related to the removal of the
Product Assets from the Company’s facilities shall be borne by Purchaser.
 
(k) Trademark License.  Trademark License.  The Company hereby grants to
Purchaser and its Affiliates, a perpetual, non-exclusive, royalty-free,
non-assignable, non-sublicenseable authorization throughout the world to use the
trademarks and logos set forth on Schedule 5.2(k) (the “Licensed Marks”)  in
connection with the Product and all data sheets, technical and support
information, advertising and promotional materials and other collateral relating
the Product (collectively, “Collateral”)  in each case subject to the following
 
 
19

--------------------------------------------------------------------------------

 
 
requirements: (a) the quality of the foregoing is consistent with the quality of
the Product and Collateral immediately prior to the Closing Date; and (b)
Purchaser shall use the Licensed Marks upon or in relation to the Product and
Collateral only in such manner that the distinctiveness, reputation, and
validity of the Licensed Marks shall not be impaired. Purchaser acknowledges
that all use of the Licensed Marks and all rights and goodwill attaching to or
arising out of such use, shall accrue to the benefit of the Company.  Purchaser
shall provide samples of the Product and Collateral used in connection with the
Licensed Marks at the request of the Company to enable the Company to confirm
Purchaser’s adherence to these quality standards.  Purchaser acknowledges that
the Company has no obligation to enforce, maintain or defend the Licensed Marks,
and that Purchaser may terminate the authorization granted hereunder, or request
Purchaser discontinue marketing the applicable Products, if Purchaser fails to
adhere to the quality standards herein and does not cure any such breach within
thirty (30) days after written notice from the Company.  The Products and
Collateral will contain such legends, markings and/or notices as are legally
required.  The Licensed Marks remain the Company’s sole property and this
authorization will in no way restrict the Company from using the Licensed
Marks.  Purchaser will not contest the validity or the Company’s ownership of
the Licensed Marks or apply for any trademark filing which would affect the
Company’s interest in the Licensed Marks.  PURCHASER ACKNOWLEDGES THAT THE
COMPANY IS PROVIDING THE LICENSED MARKS “AS IS, WHERE IS” WITHOUT
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, AND THE COMPANY
DISCLAIMS ALL SUCH WARRANTIES.
 
(l) Access to Tape Backup.  The Company shall cooperate with Purchaser as
necessary to provide Purchaser access from time-to-time to the tape backup
servers and tape library set forth on Section 3.8(i) of the Disclosure Schedule.
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1 Indemnification Obligations of the Company.  The Company covenants
and agrees to indemnify, defend and hold Purchaser and its Affiliates,
directors, managers, officers, employees, equityholders, successors and assigns
(collectively, the “Purchaser Indemnitees”) harmless from and against all
losses, Liabilities, demands, claims, actions or causes of action, regulatory,
legislative or judicial proceedings or investigations, assessments, levies,
fines, penalties, damages, costs and expenses (including reasonable attorneys’,
accountants’, investigators’, and experts’ fees and expenses) incurred in the
defense or investigation of any claim  (“Damages”) sustained or incurred by any
Purchaser Indemnitee arising from:
 
(a) any inaccuracy in or breach of any of the Company’s representations and
warranties in this Agreement as of the Closing Date (except for representations
or warranties that relate to a specific date or time, which representations and
warranties shall be true and correct as of such date or time);
 
 
20

--------------------------------------------------------------------------------

 
 
(b) any breach by the Company of, or failure by the Company to comply with, any
of the covenants or obligations of the Company under this Agreement; or
 
(c) any Retained Liability or Excluded Asset.
 
Section 6.2 Limitations on Indemnification Obligations of the Company.  The
obligations of the Company pursuant to the provisions of Section 6.1 are subject
to the following limitations:
 
(a) The Company’s representations and warranties in Article III, and the
Purchaser Indemnitees’ corresponding rights to indemnification pursuant to
Section 6.1(a), will survive the Closing (and none will merge into any
instrument of conveyance) until the date that is 12 months after the Closing;
provided, however, that the representations and warranties in Section 3.12(c),
and the Purchaser Indemnitees’ corresponding rights to indemnification pursuant
to Section 6.1(a), will survive the Closing (and none will merge into any
instrument of conveyance) until the date that is 18 months after the Closing;
provided further, however, that if, at any time prior to the applicable
expiration of the representations and warranties in Article III, any Purchaser
Indemnitee (acting in good faith) delivers to the Company a Claim Notice
alleging the existence of any inaccuracy in or breach of any of the
representations and warranties and asserting a claim for recovery under
Section 6.1(a) for which the Purchaser Indemnitee reasonably expects to incur
Damages, then the claim asserted in such notice shall survive until such time as
such claim is fully and finally resolved.  If the claim with respect to which
such Claim Notice is given has been definitively withdrawn or resolved in favor
of the Company, the Purchaser Indemnitee will promptly so notify the Company.
 
(b) The Purchaser Indemnitees will not be entitled to recover under
Section 6.1(a) for inaccuracies, breaches or alleged inaccuracies or breaches of
the representations and warranties in Article III until the total amount that
Purchaser Indemnitees would recover under Section 6.1(a) but for this Section
6.2(b) exceeds $25,000 (the “Company Basket”).  If such amount exceeds the
Company Basket, then the Purchaser Indemnitees will be entitled to recover all
Damages in excess of the Company Basket.
 
(c) Except with respect to claims arising from (i) fraud, (ii) any Retained
Liability or Excluded Asset or (iii) any inaccuracy of or breach of any of the
Company’s representations and warranties set forth in Sections 3.2, 3.4 or 3.7 ,
the aggregate Liability of the Company under this Article VI shall not exceed
(x) $1,000,000 only with respect to Damages arising from a third-party
Proceeding filed within 18 months after the Closing and arising from an
inaccuracy of or breach of the Company’s representations and warranties in
Section 3.12(c) and (y) $200,000 for all other claims under this Article VI,
which, except as otherwise set forth in this Section 6.2(c), in each case will
represent the sole and exclusive remedy of the Purchaser Indemnitees for any
claims under this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
(d) The representations and warranties made by the Company, and the covenants
and obligations of the Company, and the rights and remedies that may be
exercised by the Purchaser Indemnitees, shall not be limited or otherwise
affected by or as a result of any information furnished to, or any investigation
made by or Knowledge of, any of the Purchaser Indemnitees or any of their
representatives.
 
Section 6.3 Indemnification Obligations of Purchaser.  Purchaser covenants and
agrees to indemnify, defend and hold the Company and its Affiliates, directors,
managers, officers, employees, equityholders, successors and assigns
(collectively, the “Seller Indemnitees”) harmless from and against all Damages
sustained or incurred by any Seller Indemnitee arising from:
 
(a) any inaccuracy in or breach of any of Purchaser’s representations and
warranties in this Agreement as of the Closing Date (except for representations
or warranties that relate to a specific date or time, which representations and
warranties shall be true and correct as of such date or time);
 
(b) any breach by Purchaser of, or failure by Purchaser to comply with, any of
its covenants or obligations under this Agreement;
 
(c) any Assumed Liability or
 
(d) (i) Purchaser’s marketing of the Products or Collateral; (ii) Purchaser’s
unauthorized use of the Licensed Marks; (iii) liability imposed on the Seller
Indemnitees for bodily injury or property damage caused to any third party
because of such third party's use or consumption of the Product arising from or
related to Purchaser’s ownership, operation and use of the Product Assets after
the Closing Date; or (iv) any infringement or alleged infringement of a third
party’s trademark, copyright or other intellectual property resulting from
Purchaser’s use of the Licensed Marks.
 
Section 6.4 Limitations on Indemnification Obligations of Purchaser.  The
obligations of Purchaser pursuant to the provisions of Section 6.3 are subject
to the following limitations:
 
(a) Purchaser’s representations and warranties made in Article IV (the
“Purchaser Warranties”), and the Seller Indemnitees’ corresponding rights to
indemnification pursuant to Section 6.3(a), will survive the Closing (and none
will merge into any instrument of conveyance) until the date that is 12 months
after the Closing; provided, however, that if, at any time prior to the
expiration of the representations and warranties in Article IV, any Seller
Indemnitee (acting in good faith) delivers to Purchaser a Claim Notice alleging
the existence of an inaccuracy in or a breach of any of the representations and
warranties and asserting a claim for recovery under Section 6.3(a) for which the
Seller Indemnitee reasonably expects to incur Damages, then the claim asserted
in such notice shall survive until such time as such claim is
 
 
22

--------------------------------------------------------------------------------

 
 
fully and finally resolved.  If the claim with respect to which such Claim
Notice is given has been definitively withdrawn or resolved in favor of
Purchaser, the Seller Indemnitee will promptly so notify Purchaser.
 
(b) The Seller Indemnitees will not be entitled to recover under Section 6.3(a)
for inaccuracies, breaches or alleged inaccuracies or breaches of the Purchaser
Warranties until the total amount that Seller Indemnitees would recover under
Section 6.3(a) but for this Section 6.4(b) exceeds $25,000 (the “Purchaser
Basket”).  If such amount exceeds the Purchaser Basket, then the Seller
Indemnitees will be entitled to recover all Damages in excess of the Purchaser
Basket.
 
(c) The Purchaser Warranties, and the covenants and obligations of the
Purchaser, and the rights and remedies that may be exercised by the Seller
Indemnitees, shall not be limited or otherwise affected by or as a result of the
information furnished to, or any investigation made by or Knowledge of, any of
the Seller Indemnitees or any of their representatives.
 
Section 6.5 Claim Procedure.
 
(a) A party that seeks indemnity under this Article VI (an “Indemnified Party”)
shall deliver a written notice (a “Claim Notice”) to the party from whom
indemnification is sought (an “Indemnifying Party”).  Each Claim Notice
shall:  (a) state that the Indemnified Party believes in good faith that such
Indemnified Party is entitled to indemnification under Section 6.1 or Section
6.3 of the Purchase Agreement, as applicable; (b) contain a reasonable
explanation of the basis for the Indemnified Party’s claim; (c) contain a
description, and, if known, a non-binding, preliminary, good faith estimate of
the amount of any Damages incurred or reasonably expected to be incurred by the
Indemnified Party (the aggregate amount of such estimate referred to as the
“Claimed Amount”); and (d) contain a demand for payment of the Claimed Amount.
 
(b) During the 30 Business Day period commencing upon the receipt by the
Indemnifying Party of the Claim Notice (the “Dispute Period”), the Indemnifying
Party may deliver to the Indemnified Party a written response (the “Response
Notice”) in which the Indemnifying Party:  (a) agrees that the full Claimed
Amount is owed to the Indemnified Party; (b) agrees that part, but not all, of
the Claimed Amount is owed to the Indemnified Party; or (c) indicates that no
part of the Claimed Amount is owed to the Indemnified Party.  If the Response
Notice is delivered in accordance with clause “(b)” or “(c)” of the preceding
sentence, the Response Notice shall also contain a reasonable explanation of the
facts and circumstances supporting the Indemnifying Party’s claim that some or
all of the Claimed Amount is not owed to the Indemnified Party (any part of the
Claimed Amount that is not agreed by the Indemnifying Party to be owed to the
Indemnified Party pursuant to the Response Notice is referred to as the
“Contested Amount”).  If a Response Notice is not received by the Indemnified
Party prior to the
 
 
23

--------------------------------------------------------------------------------

 
 
expiration of the Dispute Period, then the Indemnifying Party shall be
conclusively deemed to have agreed that the full Claimed Amount is owed to the
Indemnified Party.
 
(c) If the Indemnifying Party in its Response Notice agrees that the full
Claimed Amount is owed to the Indemnified Party, or if no Response Notice is
received by the Indemnified Party prior to the expiration of the Dispute Period,
the Indemnifying Party shall, within five Business Days following the receipt of
such Response Notice or the expiration of the Dispute Period, deliver to the
Indemnified Party in cash an amount equal to the full Claimed Amount to an
account designated by the Indemnified Party.
 
(d) If the Indemnifying Party in its Response Notice agrees that part, but not
all, of the Claimed Amount is owed to the Indemnified Party (the “Agreed
Amount”), the Indemnifying Party shall, within five Business Days following the
receipt of such Response Notice, deliver to the Indemnified Party in cash an
amount equal to the full Agreed Amount within five Business Days to an account
designated by the Indemnified Party.
 
(e) If any Response Notice expressly indicates that there is a Contested Amount,
the Indemnified Party and the Indemnifying Party shall attempt in good faith to
agree upon the rights of the respective parties with respect to each of the
indemnification claims that comprise the Contested Amount.  If the Indemnified
Party and the Indemnifying Party resolve such dispute, such resolution shall be
binding on the Indemnified Party and the Indemnifying Party, and a written
instruction stipulating the amount owed to the Indemnified Party (the
“Stipulated Amount”) shall be signed by the Indemnified Party and the
Indemnifying Party.  Within five Business Days following the receipt of such
written instruction (or such shorter period as may be set forth in such written
instruction), if applicable, the Indemnifying Party shall deliver to the
Indemnified Party an amount equal to the Stipulated Amount to an account
designated by the Indemnified Party.
 
(f)  If no agreement can be reached by the Indemnified Party and the
Indemnifying Party after good faith negotiation for a period of 30 days (or such
longer period as may be mutually agreed upon by the Indemnified Party and the
Indemnifying Party), either the Indemnified Party or the Indemnifying Party may
pursue any action to finally resolve such matter by any legally available means
consistent with the provisions of Article VII.
 
Section 6.6 Third Party Claims.  If a Third Party notifies any Indemnified Party
with respect to any matter (a “Third Party Claim”) that may give rise to a claim
against an Indemnifying Party under this Article VI, then the Indemnified Party
will promptly deliver a Claim Notice to each Indemnifying Party; provided,
however, that no delay or deficiency  on the part of the Indemnified Party in
delivering such Claim Notice will relieve the Indemnifying Parties from any
indemnification obligation under this Agreement unless, and then only to the
extent that, the delay or deficiency actually and materially prejudices the
defense of such claim or otherwise materially and adversely affects the rights
of the Indemnifying Party with respect thereto.
 
 
24

--------------------------------------------------------------------------------

 
 
(a) The Indemnifying Parties will have the right to contest and defend against
the Third Party Claim at the Indemnifying Parties’ sole cost and expense and
with legal counsel of their choice (to be reasonably satisfactory to the
Indemnified Parties); provided, that (i) the Indemnifying Parties notify the
Indemnified Parties, in writing within 15 days after receiving the Claim Notice
that the Indemnifying Parties will indemnify the Indemnified Parties from and
against all Damages that the Indemnified Parties may suffer resulting from or
related to the Third Party Claim, (ii) the Indemnifying Parties provide the
Indemnified Parties with evidence reasonably acceptable to the Indemnified
Parties that the Indemnifying Parties will have the financial resources to
defend against such Third Party Claim and fulfill their indemnification
obligations under this Agreement, (iii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (iv)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the Indemnified Parties’ good faith judgment, likely to establish a
precedential custom or practice adverse to any Indemnified Party or the Product
Assets, the Indemnifying Parties conduct the defense of the Third Party Claim
actively and diligently and (vi) Indemnifying Party shall not have the right to
contest and defend against Third Party Claims for Taxes.
 
(b) The party not controlling the defense (the “Non-controlling Party”) may at
its sole cost and expense, retain separate co-counsel of its choice and
otherwise participate in such contest or defense of the Third Party Claim.  The
Non-controlling Party will furnish the party controlling the defense (the
“Controlling Party”) with such information as it may have with respect to such
suit or proceeding and will otherwise cooperate and assist the Controlling Party
in the defense of such suit or hearing.
 
(c) The Indemnifying Party agrees that it will not consent to the entry of any
judgment on or enter into any settlement with respect to the Third Party Claim
without the Indemnified Party’s prior written consent (not to be unreasonably
withheld, conditioned or delayed); provided, however, that the consent of the
Indemnified Party will not be required if the Third Party Claim involves only
money damages and the Indemnifying Party agrees in writing to pay any amounts
payable pursuant to such settlement or judgment and such settlement or judgment
includes a full, complete and unconditional release of the Indemnified Party
from further liability with respect to such claim.  The Indemnified Party agrees
that it will not consent to the entry of any judgment on or enter into any
settlement with respect to a Third Party Claim without the Indemnifying Party’s
prior written consent (not to be unreasonably withheld, conditioned or delayed).
 
(d) If an Indemnifying Party materially breaches any condition in Section
6.6(a), then (i) the Indemnified Parties may, in good faith and with the advice
of legal counsel, contest, defend against, consent to the entry of any judgment
on or enter into any settlement with respect to the Third Party Claim in any
manner that the Indemnified Parties reasonably deem appropriate (without prior
consultation with or consent from any Indemnifying Party) and (ii) the
Indemnifying Party will not be relieved of its obligations under this Article
VI.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 6.7 Reduction of Purchase Price.  Any indemnification payments made
pursuant to this Article VI will be treated by the Parties for income Tax
purposes as an adjustment to the Purchase Price.
 
Section 6.8 Other Indemnification Provisions.
 
(a) Purchaser acknowledges and agrees (on behalf of itself and all of the
Purchaser Indemnitees) that the indemnification provisions in this Article VI
shall be the sole and exclusive remedy of the Purchaser Indemnitees for any and
all claims against the Company for Damages under this Agreement.  The Company
acknowledges and agrees (on behalf of itself and all of the Seller Indemnitees)
that, the indemnification provisions in this Article VI shall be the sole and
exclusive remedy of the Seller Indemnitees for any and all claims against
Purchaser for Damages under this Agreement.  Notwithstanding the foregoing,
nothing contained herein shall limit, or be interpreted to limit, the Liability
of a Party for  fraud with respect to the other Parties in connection with this
Agreement or the Contemplated Transactions.
 
(b) The amount of any indemnity provided in Section 6.1 or Section 6.3, as
applicable, shall be computed net of any insurance proceeds to the extent
actually received by an Indemnified Party in connection with or as a result of
any claim giving rise to an indemnification claim under Section 6.1 or Section
6.3 (in the case of insurance proceeds, reduced by any retroactive premium
increase and further reduced by the net present value of any other premium
increase resulting therefrom) and net of any credits, discounts, indemnification
payments, contribution payments or reimbursements to the extent actually
received by an Indemnified Party in connection with such Damages or the
circumstances giving rise thereto.  If the indemnity amount is paid prior to the
Indemnified Party’s actual receipt of insurance proceeds related thereto, and an
Indemnified Party subsequently receives such insurance proceeds, then the
Indemnified Party shall promptly pay to the Company the amount of insurance
proceeds subsequently received (net of all related costs, expenses and other
Damages), but not more, in the aggregate, than the indemnity amount paid by to
such Indemnified Party in respect of such claim.
 
(c)  IN NO EVENT WILL THE AMOUNT OF ANY DAMAGES FOR WHICH INDEMNIFICATION IS
PROVIDED PURSUANT TO THIS ARTICLE VI INCLUDE ANY LOST PROFITS, CONSEQUENTIAL,
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL OR PUNITIVE DAMAGES OF ANY KIND,
UNLESS, SOLELY WITH RESPECT TO CONSEQUENTIAL OR SPECIAL DAMAGES (TO THE EXTENT
THAT SUCH DAMAGES ARE DEEMED TO BE CONSEQUENTIAL), ANY SUCH DAMAGES ARE PART OF
A JUDGMENT IN CONNECTION WITH A CLAIM OF A THIRD PARTY AGAINST AN INDEMNIFIED
PARTY.
 
Section 6.9 Construction.  For purposes of calculating Damages in connection
with a claim for indemnification under this Article VI (but not with respect to
determining whether a breach has occurred), each of the representations and
warranties that contains any qualifications
 
 
26

--------------------------------------------------------------------------------

 
 
as to “materiality” shall be deemed to have been given as though there were no
such qualifications.
 
ARTICLE VII
GENERAL PROVISIONS
 
Section 7.1 Publicity.  The Parties will announce the execution of this
Agreement through a joint press release approved by both Parties.  Except as
otherwise required by Law or applicable stock exchange rules, press releases and
other publicity concerning the Contemplated Transactions may be made only with
the prior agreement of the Company and Purchaser (and in any event, the Parties
will use reasonable efforts to consult and agree with each other with respect to
the content prior to making any such required disclosure).
 
Section 7.2 Notices.  All notices and other communications required or permitted
under this Agreement (a) must be in writing, (b) will be duly given (i) when
delivered personally to the recipient, (ii) one (1) Business Day after being
sent to the recipient by nationally recognized overnight private carrier
(charges prepaid), by facsimile transmission or electronic mail (with
confirmation of delivery retained), or (iii) four (4) Business Days after being
mailed to the recipient by certified or registered mail (postage prepaid and
return receipt requested), and (c) addressed as follows (as applicable):
 
If to Purchaser:                                                                
 
Aquantia Corp.
700 Tasman Dr.
Milpitas, CA 95035
Attn:  Linda Reddick
Tel: (408) 457-7226
Fax:  (408) 457-7292
Email: linda.reddick@aquantia.com


With a copy (not constituting notice) to:
 
Cooley LLP
1114 Avenue of the Americas
New York, NY 10036
Attn: Babak (Bo) Yaghmaie
Tel.: (212) 479-6556
Fax: (212) 202-5302
Email: bo@cooley.com
 
 
27

--------------------------------------------------------------------------------

 
 
If to the Company:
 
PLX Technology, Inc.
870 W. Maude Ave.
Sunnyvale, CA 94085
Attn:  Arthur O. Whipple
Tel:  (408) 328-3555
Fax:  (408) 774-2169
Email:  awhipple@plxtech.com


With a copy (not constituting notice) to:
 
Baker & McKenzie
2 Embarcadero Center, 11th Floor
San Francisco, California  94111
Attn: Emery D. Mitchell
Tel: (415) 576-3045
Fax: (415) 576-3099
emery.mitchell@bakermckenzie.com
 
or to such other respective addresses and/or fax number as each Party may
designate by notice given in accordance with the provisions of this Section 7.2.
 
Section 7.3 Fees and Expenses.  Subject to Section 6.5 and Article VI, each
Party will bear all fees and expenses (including financial advisors’,
attorneys’, accountants’ and other professional fees and expenses) incurred by
such Party in connection with, arising from or relating to the negotiation,
execution, delivery and performance of the Transaction Documents and
consummation of the Contemplated Transactions.
 
Section 7.4 Entire Agreement.  This Agreement, together with the other
Transaction Documents, constitute the complete agreement and understanding among
the Parties regarding the subject matter of this Agreement and supersede any
prior agreement understanding or representation by or among the Parties
regarding the subject matter of this Agreement.
 
Section 7.5 Amendments.  This Agreement may not be amended or modified except by
an instrument in writing signed by or on behalf of each of the Parties hereto.
 
Section 7.6 Non-Waiver.  The Parties’ respective rights and remedies under this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege.  No waiver will be effective unless it is in
writing and signed by
 
 
28

--------------------------------------------------------------------------------

 
 
an authorized representative of the waiving Party.  No waiver given will be
applicable except in the specific instance for which it was given.  No notice to
or demand on a Party will constitute a waiver of any obligation of such Party or
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.
 
Section 7.7 Assignment.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by a Party without the prior written
consent of all of the Parties to this Agreement; provided, however, that (i) the
foregoing prohibition shall not apply to a Change of Control of either Party and
(ii) Purchaser may, without the prior approval of any other Party, assign any or
all of its rights and interests hereunder to any Affiliate of Purchaser, so long
as, notwithstanding such assignment, Purchaser remains primarily liable for all
obligations of Purchaser hereunder.  For purposes of this subsection, a  “Change
of Control” means (a) a merger or consolidation of Party or any of its
controlling Affiliates in which the holders of the voting securities of such
Party or such Affiliate outstanding immediately prior to the closing of such
merger or consolidation cease to hold at least fifty percent (50%) of the
combined voting power of the surviving entity (or its parent entity) immediately
after the closing of such merger or consolidation, (b) a Third Party, together
with its controlling Affiliates, becoming, directly or indirectly, the
beneficial owner of fifty percent (50%) or more of the combined voting power of
a Party or any of its controlling Affiliate, or (c) the sale to a Third Party of
all or substantially all of a Party’s assets.
 
Section 7.8 Binding Effect; Benefit.  This Agreement will inure to the benefit
of and bind the Parties and their respective successors and permitted
assigns.  Nothing in this Agreement, express or implied, may be construed to
give any Person other than the Parties and their respective successors and
permitted assigns any right, remedy, claim, obligation or liability arising from
or related to this Agreement.  This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties and their
respective successors and permitted assigns.
 
Section 7.9 Severability.  If any court of competent jurisdiction holds any
provision of this Agreement invalid or unenforceable, then the other provisions
of this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
Section 7.10 References.  The headings of Articles and Sections are provided for
convenience only and will not affect the construction or interpretation of this
Agreement.  Unless otherwise provided, references to “Article(s)”, “Section(s)”
and “Exhibit(s)” refer to the corresponding article(s), section(s) and
exhibit(s) of or to this Agreement.  Unless otherwise provided, references to
“Schedule(s)” refer to the corresponding Section(s) of the Disclosure
Schedule.  Each Exhibit and the Disclosure Schedule is hereby incorporated into
this Agreement by reference.  Reference to a statute refers to the statute, any
amendments or successor legislation and all rules and regulations promulgated
under or implementing the statute, as in
 
 
29

--------------------------------------------------------------------------------

 
 
effect at the relevant time.  Reference to a contract, instrument or other
document as of a given date means the contract, instrument or other document as
amended, supplemented and modified from time to time through such
date.  Disclosures included in any Section of the Disclosure Schedule shall be
considered to be made for purposes of all other Sections of the Disclosure
Schedule to the extent that the relevance of any such disclosure to any other
Section of the Disclosure Schedule is reasonably apparent from the text of such
disclosure.  The inclusion of any matter on the Disclosure Schedule shall not
constitute an admission as to its materiality as it relates to any provision of
this Agreement.
 
Section 7.11 Construction.  Each Party participated in the negotiation and
drafting of this Agreement, assisted by such legal and tax counsel as it
desired, and contributed to its revisions.  Any ambiguities with respect to any
provision of this Agreement will be construed fairly as to all Parties and not
in favor of or against any Party.  All pronouns and any variation thereof will
be construed to refer to such gender and number as the identity of the subject
may require.  The terms “include” and “including” indicate examples of a
predicate word or clause and not a limitation on that word or clause.
 
Section 7.12 Governing Law.  This Agreement, and all matters arising out of or
relating to this Agreement, will be governed and construed in accordance with
the internal laws of the State of California (without giving effect to
principles of conflicts of laws), including its validity, interpretation,
construction, performance and enforcement and any disputes or controversies
arising therefrom.
 
Section 7.13 Consent to Jurisdiction.  Each Party hereby (a) agrees to the
exclusive jurisdiction of any federal or state court located in Santa Clara
county, California with respect to any claim or cause of action arising under or
relating to this Agreement or any of the Contemplated Transactions, (b) waives
any objection based on forum non conveniens and waives any objection to venue of
any such suit, action or proceeding, (c) waives personal service of any and
process upon it, and (d) consents that all services of process be made by
registered or certified mail (postage prepaid, return receipt requested)
directed to it at its address stated in Section 7.2 and service so made will be
complete when received.  Nothing in this Section 7.13 will affect the rights of
the Parties to serve legal process in any other manner permitted by law.
 
Section 7.14 Waiver of Trial by Jury.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 7.15 Counterparts. This Agreement may be executed by facsimile or
electronic (.pdf) delivery of original signatures, and in counterparts, both of
which shall be considered one and the same agreement, and shall become effective
when such counterparts have been signed by each Party and delivered, including
by facsimile or other electronic means, to the
 
 
30

--------------------------------------------------------------------------------

 
 
other Party.  No Party may raise (a) the use of a facsimile or email
transmission to deliver a signature or (b) the fact that any signature,
agreement or instrument was signed and subsequently transmitted or communicated
through the use of a facsimile or email transmission as a defense to the
formation or enforceability of a contract, and each Party forever waives any
such defense.
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day, month and year first above written.
 


 
COMPANY:
 
PLX Technology, Inc.
 
By:  /s/ Arthur O. Whipple               
Name: Arthur O. Whipple             
                                                            
Title: CFO                 
                                                       

 
PURCHASER:
 
Aquantia, Corp.
 
By: /s/ Faraj Aalaei                             
Name: Faraj Aalaei                              
Title: President and CEO                    


 
32

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEFINITIONS
 
For purposes of this Agreement, the following terms have the following meanings:
 
“Acquired Contracts” is defined in Section 1.1(f).
 
“Affiliate” means, with respect to a particular Person, (i) any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such Person, and (ii) any of such Person’s spouse, siblings (by law
or marriage) or children (biological or adoptive) and (iii) any trust for the
primary benefit of such Person or any of the foregoing.  The term “control”
means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of voting securities or equity interests, by contract or otherwise.
 
“Agreed Amount” is defined in Section 6.5(d).
 
“Agreement” is defined in the preamble to this Agreement.
 
“Allocation” is defined in Section 1.7.
 
“Acquisition Transaction” shall mean any transaction involving the sale or other
disposition of all or a significant portion of the Product Assets.
 
“Asset Schedules” is defined in Section 1.1.
 
“Assumed Liabilities” is defined in Section 1.4.
 
“Background Property” means, collectively, and solely to the extent not used in
connection with the Product: (i) all Intellectual Property and Confidential
Information owned, belonging to or controlled by the Company or any of its
Affiliates, and (ii) all Intellectual Property Rights in or to or covering any
of the foregoing.
 
“Basis” means any past or present activity, event, fact, circumstance, condition
or transaction that causes, results in or would reasonably be anticipated to
cause or, result in  any specified consequence.
 
“Business Day” means a day that is not a Saturday, Sunday or legal holiday on
which banks are authorized or required to be closed in New York, New York.
 
“Change of Control” is defined in Section 7.7.
 
“Claim Notice” is defined in Section 6.5(a).
 
“Claimed Amount” is defined in Section 6.5(a).
 
“Closing” is defined in Section 2.1.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Closing Date” is defined in Section 2.1.
 
“Code” means the Internal Revenue Code of 1986, 26 U.S.C. § 1, et. seq., as
amended from time to time.
 
“Company” is defined in the preamble to this Agreement.
 
“Company Basket” is defined in Section 6.2(b).
 
 “Confidentiality Agreement” is defined in Section 5.2(g).
 
“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents.
 
“Contested Amount” is defined in Section 6.5(b).
 
“Contract” means any agreement, contract, obligation, promise, commitment,
grant, cooperative agreement or undertaking (whether written or oral).
 
“Controlling Party” is defined in Section 6.6(b).
 
 “Damages” is defined in Section 6.1.
 
“Disclosure Schedule” is defined in the preamble to Article III.
 
“Dispute Period” is defined in Section 6.5(b).
 
“DSWM Acceptance Date” means the date on which the DSWM Product is accepted by
Entropic in accordance with the written agreements between the Company and
Entropic with respect thereto.
 
“DSWM Product” is defined in Section 5.2(h).
 
“DSWM-related Assets” is defined in Section 1.1(c).
 
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, license or other restriction, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Entropic” is defined in Section 5.2(h).
 
“Excluded Assets” is defined in Section 1.3.
 
“Export Approvals” is defined in Section 3.13(b).
 
“GAAP” means, as of any date, the United States generally accepted accounting
principles consistently applied and as in effect on such date.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governing Documents” means, with respect to a particular entity Person, (i) if
a corporation, the articles or certificate of incorporation and bylaws, (ii) if
a general partnership, the partnership agreement and any statement of
partnership, (iii) if a limited partnership, the limited partnership agreement
and certificate of limited partnership, (iv) if a limited liability company, the
articles or certificate of organization or formation and any limited liability
company or operating agreement, (v) if another type of Person, all other charter
and similar documents adopted or filed in connection with the creation,
formation or organization of the Person, (vi) all equityholders’ agreements,
voting agreements, voting trust agreements, joint venture agreements,
registration rights agreements and other agreements  and documents relating
either to the organization, management or operation of any Person or to the
rights, duties and obligations of such Person’s equityholders and (vii) all
amendments or supplements to any of the foregoing.
 
“Governmental Authority” means any foreign or United States federal, state or
local government agency, division, subdivision thereof or any regulatory body,
agency, authority or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof).
 
“Government Contracts” means any Contract entered into by the Company or any
Subsidiary and primarily used in or relating to the Product Assets, in either
case, with any Governmental Authority or with any prime contractor or upper-tier
subcontractor relating to a Contract where any Governmental Authority is a party
thereto.
 
“IEEE Obligations” means the obligations of the Company and its Subsidiaries
under the Letter of Assurance for Essential Patent Claims, submitted by
Teranetics, Inc. to the PatCom Administrator, IEEE-SA Standards Board Patent
Committee Institute of Electrical and Electronics Engineers, Inc. on August 16,
2010. .
 
“Indemnified Party” is defined in Section 6.5(a).
 
“Indemnifying Party” is defined in Section 6.5(a).
 
“Intellectual Property” means all forms of technology (whether or not embodied
in any tangible form and including all tangible embodiments thereof), including
algorithms, application programming interfaces, apparatus, chemical compositions
or structures, circuit designs and assemblies, databases and data collections,
diagrams, formulae, gate arrays, IP cores, inventions (whether or not
patentable), know-how, logos, methods, network configurations and architectures,
net lists, photomasks, processes, proprietary information, protocols,
schematics, specifications, software, software code (in any form including
source code and executable or object code), subroutines, test results, test
vectors, user interfaces, techniques, works of authorship.  “Intellectual
Property” excludes all Intellectual Property Rights.
 
“Intellectual Property Rights” means on a worldwide basis:  (i) all patents,
patent applications, patent disclosures and all related re-issuances,
continuations, continuations-in-part, renewals, substitutions, refiles,
divisions, revisions, extensions, reexaminations and counterparts
 
 
3

--------------------------------------------------------------------------------

 
 
thereof, all industrial designs, industrial models and utility models,
certificates of invention, industrial designs, and plant patents and design
patents, as well as the rights to file for, and to claim priority to, any such
patent rights (collectively, “Patent Rights”), (ii) all registered and
unregistered trademarks, service marks, domain names, trade dress, logos, trade
names, together with all goodwill associated therewith and all applications,
registrations, renewals and extensions in connection therewith, (iii) all
registered and unregistered copyrights in both published and unpublished works
and all moral rights, and all applications, registrations, renewals and
extensions in connection therewith, (iv) all inventions, developments,
discoveries and concepts (whether or not patentable and whether or not reduced
to practice), rights in data, trade secrets (as such are determined under
applicable law), (v) all other proprietary rights relating to any of the
foregoing, (vi) and the right to sue and recover for past, present or future
infringements, misappropriations, dilution, unauthorized use or disclosure, or
other conflict with any of the foregoing intellectual property.
 
“Inventory” is defined in Section 1.1(b).
 
“IP Product Consultant” is defined in Section 3.13(g).
 
“IP Product Employee” is defined in Section 3.13(g).
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” means, with respect to the Company, the actual knowledge of the
Knowledge Individuals of a particular activity, event, fact, circumstance or
condition, in each case after due inquiry (including of direct reports);
provided, however, that with respect to matters involving Intellectual Property,
Knowledge does not require that the Knowledge Individuals have conducted, obtain
or have obtained any freedom-to-operate opinions; provided, further that, any
such opinions that have been conducted or obtained prior to the date of this
Agreement will not be excluded from the term “Knowledge” based on this sentence.
Knowledge Individuals are those individuals listed on Schedule A of the
Disclosure Schedule.
 
“Law” means any federal, state, local, municipal, foreign, international,
multinational or other constitution, statute, law, rule, regulation, ordinance,
code, principle of common law or treaty.
 
“Liability” means any obligation or liability (direct or indirect, matured or
unmatured, absolute, accrued, contingent or otherwise), whether or not required
by GAAP to be provided or reserved against on a balance sheet.
 
“Non-controlling Party” is defined in Section 6.6(b).
 
“Offered Personnel” is defined in Section 5.1(a).
 
“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority.
 
 
4

--------------------------------------------------------------------------------

 
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and frequency)
of the Company and its Subsidiaries in connection with the design, development,
manufacture, marketing, sale, service or support of the Product.
 
“Parties” is defined in the preamble to this Agreement.
 
“Patent Agreement” is defined in the recitals
 
“Patent License Rights” are the rights licensed to Purchaser under the Patent
Agreement.
 
“Patent Rights” is defined in the definition of Intellectual Property Rights.
 
“Permits” means (i) all licenses, permits, rights, registrations, agreements,
accreditations, certifications and governmental or other approvals of any
Governmental Authority applied for, pending by, issued or given to the Company
or any Subsidiary that are exclusively related to the design, development,
manufacture, marketing, sale, service or support of the Product, and (ii) all
agreements with any Governmental Authority entered into by (a) any Subsidiary or
(b) the Company or any Subsidiary that are exclusively related to the design,
development, manufacture,
marketing,  sale,  service  or  support  of  the  Product,  and,  with  respect  to  any  of  the  items
referenced in the foregoing clauses (i) and (ii), that are in effect, have been
applied for or are pending.
 
“Permitted Encumbrances” means (i) statutory liens of carriers, warehousemen,
mechanics and materialmen incurred in the Ordinary Course of Business and other
similar liens, (ii) liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation, (iii) liens on
goods in transit incurred pursuant to documentary letters of credit, in each
case arising in the Ordinary Course of Business, and (iv) the IEEE Obligations.
 
“Person” means any natural individual, corporation, partnership, limited
liability company, joint venture, association, bank, trust company, trust or
other entity, whether or not legal entities, or any Governmental Authority.
 
“Pre-Closing Period” is defined in Section 5.1(b).
 
“Pre-Closing Period Compensation” is defined in Section 5.1(b).
 
“Product” is defined in the recitals to this Agreement.
 
 “Product Assets” is defined in Section 1.1.
 
 
“Product Consultants” means the consultants providing development services
related to any of the Product Assets for or on behalf of the Company or any
Subsidiary.
 
“Product Employee” means the employees performing development services related
to any of the Product Assets for either the Company or any Subsidiary.
 
 
5

--------------------------------------------------------------------------------

 
 
“Product Intellectual Property Assets” means any and all Product Licensed
Intellectual Property Assets and Product Owned Intellectual Property Assets.
 
“Product Licensed Intellectual Property Assets” means any and all Intellectual
Property that is licensed to the Company or any of its Subsidiaries to the
extent used or embodied in, or used to design, develop, manufacture, market,
sell, service, or support, the Product, together with all Intellectual Property
Rights therein.
 
“Product Owned Intellectual Property Assets” means any and all Intellectual
Property that is owned or co-owned by the Company or any of its Subsidiaries to
the extent used or embodied in, or used to design, develop, manufacture, market,
sell, service, or support, the Product, together with all Intellectual Property
Rights therein.
 
 “Product Software” is defined in Section 3.11(g).
 
“Purchase Price” is defined in Section 1.6.
 
“Purchaser” is defined in the preamble to this Agreement.
 
“Purchaser Basket” is defined in Section 6.4(b).
 
“Purchaser Documents” is defined in Section 4.2.
 
“Purchaser Indemnitees” is defined in Section 6.1.
 
“Purchaser Warranties” is defined in Section 6.4(a).
 
“Representatives” of a Person shall mean such Person’s officers, directors,
employees, attorneys, agents, financial advisors and other authorized
representatives.
 
“Response Notice” is defined in Section 6.5(b).
 
“Retained Liabilities” is defined in Section 1.5.
 
“Seller Contract” means any Contract (including any insurance policy) under
which the Company or any Subsidiary acquired any rights, or by which the Company
or any Subsidiary or any of its assets is or may become bound, in each case,
that is primarily used in or related to any Product Asset.
 
“Seller Documents” is defined in Section 3.2.
 
“Seller Indemnitees” is defined in Section 6.3.
 
“Software” means all computer software, the tangible media on which it is
recorded (in any form) and all supporting documentation, to the extent primarily
or exclusively used in the Product, including, without limitation, input and
output format, program listings, narrative descriptions, source code, object
code, executable code, algorithms, logic and development tools,
 
 
6

--------------------------------------------------------------------------------

 
 
operating instructions, construction and design specifications, training
materials and user manuals, and data and databases, including those pertaining
to the design, operation, maintenance, support, development, performance, and
configuration of such software, together with all translations, adaptations,
modifications, derivations, combinations and derivative works thereof.
 
“Stipulated Amount” is defined in Section 6.5(e).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation).  The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.
 
“Tangible Personal Property” is defined in Section 1.1(c).
 
“Tax” means any federal, state, local, foreign and other net income, gross
income, gross receipts, sales, estimated, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property (including personal
property), windfall profits, customs, duties or other tax, fee, assessment or
charge, together with any interest, penalties, additions to tax or additional
amounts with respect thereto.
 
“Tax Return” means any federal, state, local or foreign return, declaration,
report, statement and other documents or filings required to be filed in respect
of any Tax.
 
“Third Party” means any Person other than any of the Parties and their
respective Affiliates.
 
“Third Party Claim” is defined in Section 6.6.
 
“Transaction Documents” means this Agreement and the other agreements,
instruments and documents being delivered by the Parties at the Closing pursuant
to either Section 2.2 or Section 2.3.
 
“Transfer” is defined in Section 1.1.
 
 
7

--------------------------------------------------------------------------------

 
 
“Transferred Personnel” is defined in Section 5.1(a).
 
 
8

--------------------------------------------------------------------------------

 